                                            Case 4:20-cv-05135-HSG Document 13 Filed 01/07/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TIJUE ADOLPHUS MCGHEE,                           Case No. 20-cv-05135-HSG
                                   8                     Plaintiff,                          ORDER GRANTING EXTENSION OF
                                                                                             TIME TO FILE DISPOSITIVE
                                   9               v.                                        MOTION; DISMISSING CERTAIN
                                                                                             DEFENDANTS; REQUIRING
                                  10        RONALD BROOMFIELD, et al.,                       PLAINTIFF TO PROVIDE COURT
                                                                                             WITH CURRENT ADDRESS
                                  11                     Defendants.
                                                                                             Re: Dkt. No. 12
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiff, an inmate at San Quentin State Prison (“SQSP”), has filed a pro se action

                                  15   pursuant to 42 U.S.C. § 1983 alleging that SQSP officials violated his constitutional rights. For

                                  16   the reasons set forth below, the Court DISMISSES defendants Broomfield and Davis from this

                                  17   action, and GRANTS defendants Jaime-Daumy and Wren’s request for an extension of time to file

                                  18   their dispositive motion (Dkt. No. 12).

                                  19                                              DISCUSSION

                                  20   I.       Dismissal of Defendants Broomfield and Davis

                                  21            On September 28, 2020, the Court screened the complaint and found that the complaint

                                  22   stated cognizable First, Sixth, and Fourteenth Amendment claims against defendants Jaime-

                                  23   Daumy and Wren, dismissed with prejudice Plaintiff’s claims regarding defendant Jaime-Daumy’s

                                  24   harassment, abuse and intimidation, and dismissed defendants Broomfield and Davis from this

                                  25   action with leave to amend. Dkt. No. 8. In the screening order, the Court cautioned Plaintiff that

                                  26   failure to file an amended complaint by October 26, 2020, would result in the complaint docketed

                                  27   at Dkt. No. 1 remaining the operative complaint and the dismissal of defendants Broomfield and

                                  28   Davis. Dkt. No. 8 at 7-8. The deadline to file an amended complaint has passed, and Plaintiff has
                                             Case 4:20-cv-05135-HSG Document 13 Filed 01/07/21 Page 2 of 3




                                   1   not filed an amended complaint. Dkt. No. 1 remains the operative complaint, and defendants

                                   2   Broomfield and Davis are DISMISSED from this action.

                                   3   II.      Resetting Briefing Schedule

                                   4            Good cause being shown, defendants Jaime-Daumy and Wren’s request for an extension of

                                   5   time to file a dispositive motion is GRANTED. Dkt. No. 12. By April 27, 2021, defendants

                                   6   Jaime-Daumy and Wren shall file their dispositive motion. Plaintiff’s opposition to Defendants’

                                   7   dispositive motion shall be filed and served no later than twenty-eight (28) days from the date

                                   8   Defendants’ motion is filed. Defendants shall file a reply brief no later than fourteen (14) days

                                   9   after Plaintiff’s opposition is filed. The motion shall be deemed submitted as of the date the reply

                                  10   brief is due. No hearing will be held on the motion.

                                  11   III.     Plaintiff’s Failure to Notify of Address Change

                                  12            Northern District Civil Local Rule 3-11 requires a pro se litigant whose address changes
Northern District of California
 United States District Court




                                  13   while an action is pending to promptly file a notice of change of address specifying the new

                                  14   address. See N.D. Cal. Civil L.R. 3-11(a). On August 11, 2020, Plaintiff informed the Court that

                                  15   he had moved to an unspecified motel in Oakland, California. Dkt. No. 7. Plaintiff did not

                                  16   provide the Court with a specific address at which he could be reached. Within twenty-eight (28)

                                  17   days of the date of this order, Plaintiff shall provide the Court with a current address at which he

                                  18   may be reached. If Plaintiff fails to provide the Court with a current address within the time

                                  19   provided, the Court may dismiss this action for failure to prosecute pursuant to Fed. R. Civ. P.

                                  20   41(b).

                                  21                                              CONCLUSION

                                  22            For the reasons set forth above, the Court orders as follows.

                                  23            1.     Defendants Broomfield and Davis are DISMISSED from this action. The Clerk

                                  24   shall terminate defendants Broomfield and Davis from this action.

                                  25            2.     The Court GRANTS defendants Jaime-Daumy and Wren’s request for an extension

                                  26   of time to file a dispositive motion. Dkt. No. 12. By April 27, 2021, defendants Jaime-Daumy

                                  27   and Wren shall file their dispositive motion. Plaintiff’s opposition to Defendants’ dispositive

                                  28   motion shall be filed and served no later than twenty-eight (28) days from the date Defendants’
                                                                                          2
                                          Case 4:20-cv-05135-HSG Document 13 Filed 01/07/21 Page 3 of 3




                                   1   motion is filed. Defendants shall file a reply brief no later than fourteen (14) days after Plaintiff’s

                                   2   opposition is filed.

                                   3           3.      Within twenty-eight (28) days of the date of this order, Plaintiff shall provide the

                                   4   Court with a current address at which he may be reached. If Plaintiff fails to provide the Court

                                   5   with a current address within the time provided, the Court may dismiss this action for failure to

                                   6   prosecute pursuant to Fed. R. Civ. P. 41(b).

                                   7           This order terminates Dkt. No. 12.

                                   8           IT IS SO ORDERED.

                                   9   Dated: 1/7/2021

                                  10                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  11                                                     United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
